Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim fails to recite a transitional phrase, so it is unclear if the system is comprising, consisting or essentially consisting of the features recited.  For the purposes of examination, the claim will be interpreted as reciting “comprising” prior to the “characterized in that” phrase.  Also, the claim recites “a jetting device configured to jet a coolant having a concentration higher than that of a low-concentration coolant fed to the first stand onto surfaces of both of the edge portions of the steel sheet is arranged…” which renders the claim indefinite because it is not clear if the jetting device for jetting a coolant having a high concentration is feeding the high concentration coolant onto surfaces of both of the edge portions or if the low concentration coolant is fed onto surfaces of both of the edge portions.  For the purposes of examination, this phrase will be interpreted as the high concentration coolant is fed onto surfaces of both of the edge portions of the steel sheet.  Further, the claim recites “a low-concentration coolant jetting position” which renders the claim indefinite because the claim does 
Regarding claim 4, the claim recites “jetting a coolant having a concentration higher than that of the low-concentration coolant fed to the first stand onto surfaces of both of the edge portions of the steel sheet before the both heated edge portions…” which renders the claim indefinite because it is not clear if the jetting of a coolant having a high concentration is feeding the high concentration coolant onto surfaces of both of the edge portions or if the low concentration coolant is fed onto surfaces of both of the edge portions.  For the purposes of examination, this phrase will be interpreted as the high concentration coolant is fed onto surfaces of both of the edge portions of the steel sheet.  Further, the claim recites “a low-concentration coolant jetting position” which renders the claim indefinite because the claim does not recite that a low concentration coolant is jetted at any position.  The claim recites that the method is for cold rolling a steel sheet with a “mill of a circulating oil-feeding system for feeding a low-concentration coolant… to each stand,” and thus the oil-feeding system must be capable of feeding the low-concentration coolant to each stand.  However, the claim does not positively recite a jetting step or device for feeding the low-concentration coolant or that the jetting is done at any position in the system.  For the purposes of examination, the method will be interpreted as having a step of jetting a low concentration coolant at each stand.  Claims 5-6 and 8 depend from claim 1 and fail to clarify the indefinite language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011224594 to Ueno (and it is noted that a new translation of this reference is provided with this action) in view of “High-Speed Rolling Lubrication System in Tandem Cold Rolling Mills” to Kimura.
Regarding claim 1, Ueno discloses a cold rolling mill of a tandem type (Abstract, Fig. 1) of a system 8a-d for feeding a low-concentration coolant serving as a rolling oil to each stand 7a-d to continuously conduct rolling of a steel sheet (Fig. 1; Para. [0015]; each nozzle 8a-d is capable of feeding an emulsion with 2-10% coolant to each stand 7a-d, and at least the emulsion with 2-5% coolant is interpreted as being a low-concentration coolant as the specification of the present application states a low concentration coolant has 1-5% concentration of rolling oil in Para. [0025]), 
characterized in that an edge heater 6 for heating both edge portions of the steel sheet to not lower than 60°C as a temperature of the steel sheet at an entry side of a roll bite is arranged at an upstream side of a first stand 7a of the cold rolling mill (Fig. 1; Paras. [0014] and [0033]; the edge heater 6 is positioned upstream of the first stand 7a and heats both edge portions to a temperature higher than 60°C) and 
a jetting device 8a configured to jet coolant having a concentration higher than that of the low-concentration coolant fed to the first stand onto surface of both of the edge portions of the steel sheet (Fig. 1; Para. [0015]; it is noted that this claim is directed to a system, and the jetting device 8a is capable of spraying a coolant having a concentration higher than that of the low-concentration coolant as the jetting devices 8a-d may spray an emulsion with between 2-10% concentration of coolant, thus 8a may spray an emulsion with a concentration of 10% while the nozzles 8b-d may spray an emulsion with a concentration of 2%) is arranged between the edge heater 6 and the first stand 7a (Fig. 1; Para. [0015]; as shown in Fig. 1, at least two of the jetting devices for 8a are arranged between the first stand 7a and the edge heater 6) and at an upstream location side from a low-concentration coolant jetting position 8b-d (Fig. 1; Para. [0015]).
Ueno fails to explicitly teach a circulating oil-feeding system for feeding a low-concentration coolant serving as a rolling oil and a cooling water.
Kimura discloses a cold rolling mill of a tandem type (Abstract, Fig. 10) of a circulating oil-feeding system for feeding a low-concentration coolant serving as a rolling oil and a cooling water to each stand to continuously conduct rolling of a steel sheet (Fig. 10; Table 6; Sections 1 and 7; the re-circulation emulsion is a low concentration emulsion, as shown in Table 6, fed to the system to act as a rolling oil and cooling water, as discussed in section 1 which states that the emulsion is an oil in water emulsion).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the oil-feeding system of Ueno to include circulating the coolant oil as taught by Kimura so that the system has “a good oil consumption rate and generate[s] less waste lubricants.”  Kimura, Introduction. 
Regarding claim 2, modified Ueno teaches the cold rolling mill according to claim 1 (Fig. 1), wherein the edge heater 6 is an induction heating device (Para. [0019]) for heating only the edge 
Regarding claim 3, modified Ueno teaches the cold rolling mill according to claim 1 (Fig. 1), wherein the coolant having a concentration higher than that of the low concentration coolant fed to the first stand has a concentration of rolling oil of not less than 10 mass% (Para. [0015]; the coolant may have a concentration of 10%).
Regarding claim 7, modified Kimura teaches the cold rolling mill according to claim 2 (Fig. 1), wherein the coolant having a concentration higher than that of the low concentration coolant fed to the first stand has a concentration of rolling oil of not less than 10 mass% (Para. [0015]; the coolant may have a concentration of 10%).
Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable Kimura in view of Ueno.
Regarding claim 4, Kimura teaches a method for cold rolling a steel sheet with a tandem type cold rolling mill (Fig. 10) of a circulating oil-feeding system for feeding a low concentration coolant serving as a rolling oil and a cooling water to each stand (Fig. 10; Table 6; Sections 1 and 7; Fig. 10 shows the low concentration coolant fed at the stand and section 1 states that the emulsion is an oil in water emulsion), and 
jetting a coolant having a concentration higher than that of the low concentration coolant fed to the first stand (Fig. 10; Table 6) onto the surfaces of both edge portions of the steel sheet before the both heated edge portions of the steel sheet arrive at the roll bite of the first stand at a position between the edge heater and the first stand and at an upstream side from a low-concentration coolant jetting position (Figs. 10 and 11; Section 6; Fig. 10 shows that the high concentration coolant is jetted at a section upstream of the low concentration coolant and Fig. 11 shows the heater positioned upstream of the high concentration coolant).
Kimura fails to explicitly teach heating both edge portions of the steel sheet with an edge heater at an upstream side of a first stand of the cold rolling mill to not lower than 60°C as a steel sheet temperature at an entry side of a roll bite in the first stand and jetting the high concentration coolant at a position between the edge heater and the first stand.  Kimura teaches heating the sheet to be rolled with a sheathed heater at an upstream side of a first stand (Fig. 11) to a temperature not lower than 60°C (Table 5 shows the temperature is 100°C).
Ueno teaches a cold rolling method which comprises heating both edge portions (Para. [0014]) of the steel sheet with an edge heater 6 (Fig. 2) at an upstream side (Fig. 1) of a first stand 7a (Fig. 1) of the cold rolling mill to not lower than 60°C (Para. [0033]) as a steel sheet temperature at an entry side of a roll bite in the first stand (Fig. 1) and jetting the high concentration coolant at a position between the edge heater and the first stand (Fig. 1; Para. [0015]; the nozzle 8a is positioned between the edge heater and the first stand and is disclosed as spraying up an emulsion with a 10% concentration of coolant, i.e., a high concentration coolant). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the heater of Kimura with the heater of Ueno as these components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of providing heating to the sheet being rolled.  It is noted that substituting the heater of Kimura with the heater of Ueno results in the Kimura performing the recited method step.  
Further it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kimura to spray the high concentration coolant at a position between the first stand and the edge heater as taught by Ueno so that the steel sheet is properly cooled after being heated by the edge cooler and prior to reaching the stand for cold rolling in order to prevent edge cracking caused by high temperatures during rolling (Ueno, Para. [0016]).
Regarding claim 5, modified Kimura teaches the method according to claim 4 (Fig. 10), wherein a coolant having a concentration higher than that of the low concentration coolant fed to the first stand has a concentration of rolling oil of not less than 10% mass (Table 6; the high concentration emulsion may be 12.4 percent, i.e., above 10%).
Regarding claim 6, modified Kimura teaches the method according to claim 4 (Fig. 10), wherein a jetting amount of the high-concentration coolant and/or a jetting amount of the low-concentration coolant at the entry side of the first stand are adjusted in accordance with a rolling speed (Section 7.2 states that the amount of low and high concentration coolant sprayed is dependent on the rolling speed).  
Regarding claim 8, modified Kimura teaches the method according to claim 5 (Fig. 10), wherein a jetting amount of the high-concentration coolant and/or a jetting amount of the low-concentration coolant at the entry side of the first stand are adjusted in accordance with a rolling speed (Section 7.2 states that the amount of low and high concentration coolant sprayed is dependent on the rolling speed).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Kimura in further view of US 2014/0250963 A1 to Nelson.
Regarding claim 9, modified Ueno teaches the cold rolling mill according to claim 1 (Fig. 1).
Modified Ueno fails to explicitly teach wherein the coolant having the concentration higher than that of the low-concentration coolant is jetted to only both of the edge portions of the steel sheet.
Nelson teaches a cold rolling mill (Abstract) in which the coolant is jetted to only both of the edge portions of the steel sheet (Fig. 3; Para. [0017]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the rolling mill of Nelson to jet the coolant to only the edge portions of the steel sheet as taught by Nelson so that a local concentration of tensile stress may be formed in the edges thus allowing .
Response to Arguments
Applicant’s arguments and amendments dated January 12, 2022 with respect to the rejections of claims 1-3 and 7 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of the references discussed above with Ueno as the primary reference.
Applicant’s arguments with respect to the rejections of claims 4-6 and 8 under 35 USC 103 have been fully considered and are persuasive.  However, the claims are rejected with the same combination of references with Ueno being relied upon for teaching the jetting position of the high concentration coolant, as discussed in the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725